IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                            No. 85325
                JUDE E. NAZARETH, BAR NO. 10695
                                                                                 FILE
                                                                                 NOV 1 7 202
                                                                               ELI
                                                                             CLE

                                            ORDER OF SUSPENSION             BY
                                                                                 MP DEPUTY CLERK


                            This is an automatic review of a Sonthern Neva a Disciplinary
                Board hearing panel's recommendation that attorney Jude E. Nazareth be
                suspended from the practice of law for six months for violating RPC 1.1
                (competence), RPC 1.2 (scope of representation and allocation of authority
                between client and lawyer), RPC 1.3 (diligence), RPC 1.4 (communication),
                RPC 1.5 (fees), RPC 1.15 (safekeeping property), RPC 1.16 (declining or
                terminating representation), RPC 3.2 (expediting litigation), and RPC 8.1
                (Bar admission and disciplinary matters).
                            Nazareth and the State Bar originally entered into a
                conditional guilty plea agreement in which Nazareth admitted to the facts
                and violations alleged in the disciplinary complaint. The hearing panel
                rejected   the   parties'    agreed-upon   discipline—a    stayed     six-month
                suspension—and instead recommended an actual six-month suspension. At
                the hearing, Nazareth accepted this change to the agreed-upon discipline.
                Under these circumstances, we treat as admitted the facts and above-listed
                violations.' The record therefore establishes that he violated the above-



                     'In future cases where an attorney accepts the hearing panel's
                proposed change to a conditional guilty plea agreement, best practices
                would be for the State Bar and the attorney to enter into an amended
SUPREME COURT
      OF
    NEVADA
                                                                           7,1-3t7i9if
10) I947A
                cited rules by failing to perform work for two clients, including appearing
                at a court hearing and filing documents; failing to keep the clients apprised
                of the status of their cases or otherwise respond to client communications;
                and failing to respond to State Bar inquiries.
                            The issue for this court is whether the agreed-upon discipline
                sufficiently protects the public, the courts, and the legal profession. See
                State Bar of Nev. u. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28
                (1988) (explaining the purpose of attorney discipline). In determining the
                appropriate discipline, we weigh four factors: "the duty violated, the
                lawyer's mental state, the potential or actual injury caused by the lawyer's
                misconduct, and the existence of aggravating or mitigating factors." In re
                Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                            Nazareth admitted that he knowingly violated duties owed to
                clients and to the profession.      Two clients suffered injury and further
                potential injury when Nazareth failed to diligently complete the work for
                which they hired him.2       Further, his actions caused harm to the legal
                profession. The baseline sanction for such misconduct, before considering
                aggravating or mitigating circumstances, is disbarment.        Standards for
                Imposing Lawyer Sanctions, Compendium of Professional Responsibility
                Rules and Standards, Standard 4.41 (Am. Bar Ass'n 2018) (providing that
                disbarment is appropriate "when a lawyer abandons the practice,"
                "knowingly fails to perform services for a client," or "engages in a pattern of
                neglect with respect to client matters," causing "serious or potentially
                serious injury to a client"). The record supports the panel's findings of two



                conditional guilty plea agreement reflecting those changes that becomes
                part of the record submitted to this court pursuant to SCR 113.
                      2 Nazareth   fully refunded one of the clients.
SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A
                aggravating circumstances (substantial experience in the practice of law
                and multiple offenses) and four mitigating circumstances (absence of a prior
                disciplinary record, absence of a dishonest or selfish motive, personal
                problems, and remorse for his actions). Considering all four factors, we
                conclude that the discipline agreed upon at the discipline hearing is
                appropriate.
                             Accordingly, we hereby suspend Jude E. Nazareth for six
                months commencing from the date of this order. Nazareth shall also pay
                the costs of the disciplinary proceedings, including $1,500 under SCR 120,
                within 30 days from the date of this order, if he has not done so already.3
                The parties shall comply with SCR 115 and SCR 121.1.
                             It is so ORDER



                                        Parraguirre


                      ANIC44-4                                                       , Sr.J.
                Stiglich



                cc:   Chair, Southern Nevada Disciplinary Board
                      The Augustus Firm
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




                      3WhileSCR 120 provides that costs for a suspension are $2,500,
                Nazareth and the State Bar agreed to limit such costs to $1,500 for this
                matter.
                      4The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
        or
     NEVADA
                                                      3
(0) I947A